FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER



                                          Electronically Filed
                                          Intermediate Court of Appeals
                                          CAAP-XX-XXXXXXX
                                          15-JUN-2021
                                          07:53 AM
                                          Dkt. 59 OP




              IN THE INTERMEDIATE COURT OF APPEALS

                     OF THE STATE OF HAWAI#I


                            ---o0o---


                   CH, Appellant-Appellee, v.
               CHILD SUPPORT ENFORCEMENT AGENCY,
              STATE OF HAWAI#I, Appellee-Appellee,
                   and SH, Appellee-Appellant


                       NO. CAAP-XX-XXXXXXX


        APPEAL FROM THE FAMILY COURT OF THE FIRST CIRCUIT
                      (FC-AP NO. 18-1-0003)


                          JUNE 15, 2021


          GINOZA, CHIEF JUDGE, LEONARD AND HIRAOKA, JJ.


               OPINION OF THE COURT BY LEONARD, J.

          This child support case concerns an administrative

agency decision to impute income to a father who was terminated

from his job and unable to secure comparable work.    Income was

imputed to him commensurate with his earnings at a prior job,

which he had left in an attempt to advance his career.     After he
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


was abruptly fired, the father immediately sought similar

positions, but was only able to get hired at a lower-paying job.

          We hold that pursuant to, inter alia, the 2014 Hawai#i

Child Support Guidelines (Guidelines):   (1) either a responsible

parent or a custodial parent may request a modification of child

support less than three years after the prior support order, but

the requesting parent must show proof of a substantial or

material change in circumstances; (2) a material change of

circumstances will be presumed if child support as calculated

pursuant to the Guidelines is either ten percent greater or less

than the support provided for in the outstanding order; (3) when

a parent's change of income is the reason a request for

modification of child support is made, that request should in the

first instance be considered to be a request in the regular

course, pursuant to Section IV of the Guidelines, and not as an

exceptional circumstance; (4) the discretionary utilization of

imputed income to calculate child support is the exception, not

the rule, in the determination of child support under the

Guidelines; (5) the standard method for determining child

support, which involves completing a worksheet using the parents'

actual monthly gross income must be the starting point in every

case, including in cases involving a request to impute income at

a higher amount; (6) the family court or administrative agency

may consider what a parent is capable of earning if the parent

attempts in good faith to secure proper employment, i.e., the

                                2
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


parent's full earning capacity; (7) in this case, the

administrative hearing officer's findings were clearly erroneous

in view of the reliable, probative, and substantial evidence on

the whole record, and were affected by an erroneous view of the

law with respect to imputed income; and (8) in the absence of

proper consideration of the factors required in the Guidelines,

the administrative hearing officer's imputation of income was

arbitrary and capricious, and a clearly unwarranted exercise of

discretion affecting the father's substantial rights.         We further

hold that, prospectively, a decision to impute income to a parent

based on employment below full earning capacity must be

accompanied by findings of fact concerning:         (1) the

determination that a parent is employed below full earning

capacity; (2) the reasons for the limited employment; and (3) the

factors utilized in the determination of the amount of the

imputed income.   We affirm the judgment vacating the

administrative order in this case.

          Appellee-Appellant-Custodial-Parent SH (Mother) appeals

from the August 19, 2019 Notice and Judgment on Appeal

(Judgment), which was entered in favor of Appellant-Appellee-

Responsible-Parent CH (Father) and against Mother and the State

of Hawai#i Child Support Enforcement Agency (CSEA), in the Family

Court of the First Circuit (Family Court).1        Mother also



     1
          The Honorable Christine E. Kuriyama presided.

                                    3
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


challenges the Family Court's August 19, 2019 Decision and Order

Vacating Administrative Findings and Order Filed November 5, 2018

and Remand (Decision and Order).

I.   BACKGROUND

            On March 29, 2016, the Family Court entered a Divorce

Decree (Decree) ending Mother and Father's marriage.2       The Decree

ordered, inter alia, Father to pay Mother monthly child support

of $720.50 per child, for a total support payment of $1,441 per

month, for the parties' two minor children (Children) "[p]ursuant

to the Child Support Guidelines Worksheet" (CSG Worksheet).        The

CSG Worksheet supporting the child support ordered in the Decree

was based on Father's (then) monthly gross income of $6,318 as a

police officer with the Honolulu Police Department (HPD).

            On or about March 26, 2018, Father accepted a position

as a Lateral Police Officer for the City of Federal Way,

Washington, with a start date of July 1, 2018.        Father left his

job with HPD and relocated to Washington State.       His gross

monthly income with the Federal Way Police Department (FWPD) was

$7,146.   However, on August 13, 2018, Father was terminated from

FWPD, effective immediately, because he failed to pass the

department's service pistol skills test, even after multiple

attempts.




     2
            The Honorable Karen M. Radius presided.

                                      4
  FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


           Almost immediately thereafter, on August 14, 2018, he

made an inquiry to CSEA, and then submitted an Application for

Services form, which requested modification of child support due

to his change in financial circumstances due to being unemployed.

He submitted further forms provided by CSEA and returned them on

or about August 20, 2018.

           On or about August 28, 2018, CSEA sent Father, inter

alia, a Proposed Order entitled Administrative Findings and Order

(Proposed Order).     The Proposed Order increased Father's monthly

child support payments to $882.50 per child, for a total support

payment of $1,765 per month – an increase of over 22% – rather

than decreased Father's support obligation, apparently based on a

Child Support Guidelines Worksheet (Proposed Worksheet) showing

Father's Gross Monthly Income as $7,802.3

           On or about September 4, 2018, Father submitted a

Request for Hearing before the State of Hawai#i Office of Child

Support Hearings (OCSH), stating that he objected to the Proposed

Order.   Father stated that due to his recent unemployment, he

objected to the increased child support.




      3
            The record on appeal does not include a complete copy of the
August 28, 2018 transmittal to Father. Nor does it include any document or
other record relied upon to support the increased child support reflected in
the Proposed Order. The Proposed Worksheet is unsigned and does not expressly
indicate who prepared it; however, it appears likely that the Proposed
Worksheet was prepared by CSEA. The only possible alternative is that it was
prepared by Mother. The record also does not include any document or other
evidence of Mother's apparent opposition to Father's request and Mother's
apparent request that Father's child support payments be increased.

                                      5
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          On October 25, 2018, a hearing was held before OCSH

Hearings Officer Michael G. Wong (Hearing Officer).     Father

appeared pro se and by telephone, Mother appeared in person

represented by counsel, and Catherine Navor, CSEA legal assistant

(Navor), participated.   The parties were not sworn in as

witnesses.   The Hearing Officer began the hearing by asking Navor

to summarize pre-hearing discussions with the parties and go over

any exhibits she might have.   Navor presented two exhibits:     (1)

Father's application for modification; and (2) the Divorce

Decree.   Navor stated that the Children were on QUEST, but as of

November 1, 2018, Mother would be adding them to her medical and

dental plan, which would cost her approximately $34 a month, for

which she would receive a credit on child support calculations.

Navor noted that Mother provided exhibits showing her income and

that there was no dispute concerning Mother's income.    Mother

also had provided an exhibit concerning child-care costs, for

which she would receive a credit, and Father did not dispute

that.

          Navor described Father's income as the disputed issue.

She said that "per the Department of Labor," Father averaged

about $7,463 per month during the first six months of the year,

when he was employed with HPD.   There is no evidence in the

record supporting that statement, but Father did not contest it.

Navor also stated that Father left that employment and moved to

another state for employment, which did not work out.    She

                                 6
  FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


informed the Hearing Officer that Father was currently working

full-time, but only making $2,817 per month.           Navor said that she

did four calculations, but CSG Worksheets for those calculations

do not appear in the record.

            The Hearing Officer next addressed Father, telling him

that as the person who applied for services with CSEA, Father

bears the burden of proof and the burden of persuasion.             The

Hearing Officer then proceeded to question Father.            He first

asked if Navor's summary was, in Father's opinion, accurate.

Father responded, "Yes."       The Hearing Officer acknowledged

receiving a fax from Father and other documents, which the

Hearing Officer announced he was going to treat as a "cover

letter."    The Hearing Officer then said that he would mark the

document as RP-1, but that he was "not going to necessarily treat

it as a piece of evidence," but would make it part of the record.

The Hearing Officer asked Mother's attorney (but not Father) if

he had any objection to that.

            The Hearing Officer then noted receipt of the March 26,

2018 letter of acceptance for the FWPD job, the August 13, 2018

letter terminating Father, a letter from CSEA purportedly

including a copy of Father's income statement,4 and what the

Hearing Officer described as a bunch of emails.           Father

interjected, "Applications."        The Hearing Officer said, "I assume



      4
            The document identified in the record on appeal as the income
statement is not readable.

                                      7
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


these are your attempts to try and find new employment?"    The

Hearing Officer stated he was going to mark the documents as RP-2

(accepted offer of employment with FWPD), RP-3 (letter

immediately terminating Father's employment with FWPD), RP-4

(transmittal letter and form completed by Father requesting

modification of child support due to termination of employment),

and RP-5 (printout of emails to and from Father concerning post-

termination employment applications).   The Hearing Officer then

asked Mother's attorney, "[Y]ou want to put any objections on the

record?   Honestly, they're all over your objection."   Mother only

objected to RP-1 (Father's letter/statement to CSEA Hearing

Officer requesting modification of child support due to change in

financial/employment circumstances) and RP-5.

           The Hearing Officer then turned to Mother's exhibits,

which consisted of Mother's pay statements.   Father made no

objection.   Mother's attorney noted that Mother's income was

stipulated to by the parties.

           The Hearing Officer asked Mother's counsel if he had

any questions or comments concerning what Navor said.    Counsel

replied that he had brief argument as to Father's income.    The

Hearing Officer stated that his understanding was that Mother is

requesting that $7,463 be used as Father's monthly gross income

and Mother objected to Father's request to use $2,817.    Mother's

counsel agreed.




                                 8
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          The Hearing Officer then questioned Father again,

saying he wanted to hear the amount Father was requesting, and

the circumstances that led Father to leave his job with HPD.

Father stated that he left "in pursuit, sir, of something more."

Father explained that he sought to advance his career in

Washington State, recognizing that if he made more money he would

be obligated to pay more, but then he was unable to pass one of

the post-hiring requirements.   Father stated that, "It was not

intended to lose on a job."

          The Hearing Officer continued, asking Father to confirm

that he did not just quit his job and move to the mainland, but

instead had something lined up.       The Hearing Officer asked

whether the fact that Father could not pass the "gun or pistol

proficiency" was the only reason he got terminated.       Father said

that was correct and explained that the standards for the FWPD

were more advanced than what he was used to qualifying for back

in Hawai#i.   The Hearing Officer said, "I don't want to poke at

an owie, but how long were you at HPD?"       Father responded that it

was nearly 11 years.   The Hearing Officer requested that Father

"help [him] through" the part of the gun test that Father had

difficulty with.   Father explained that it was distance shooting

and it was a little further than what he was used to.

          The Hearing Officer questioned Father on his efforts to

get new jobs or employment in law enforcement.       Father testified

that he applied to the Seattle Police Department and passed an

                                  9
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


"oral board consideration for hire," but that the position would

not be available until the next year.    He applied to other

departments, as well, and went through all of the interviews.

Father stated that for one of them, with the Auburn Police

Department, he did not pass the oral board and was declined for

further consideration.   The documents Father submitted also

showed applications to police departments in the cities of Kent,

Fife, and Des Moines, Washington, as well as applications for

public and private sector security guard positions.    In response

to further examination by the Hearing Officer, Father testified

that his current job was with Emerald Queen Casino Hotels, and

that it was a security position.     Father described it as being in

the scope of law enforcement, but a downward position from police

work with substantially lower income.    Father stated that he was

embarrassed, but that he needed to get a job, so he could "just

try to get back to provide something at least."

          Mother's counsel was then allowed to question Father,

and elicited testimony that Father had been informed that there

would be a probationary period and that he would have to pass a

shooting test.   Counsel also asked whether Mother was "part of

the decision" for Father to move.    Father responded that he had

apprised her of his plans, but it was solely his decision, which

he needed to make to better himself.

          The Hearing Officer then asked Father to confirm that

he was not disputing Mother's income (he was not) and then let

                                10
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


Mother's counsel make argument.      Mother's argument was

principally that Father had made unilateral and voluntary

decisions that Mother had no part of and that his obligations

should be maintained in order for the children to be properly

supported.

          Father was given an opportunity to respond to the

argument and stated that he had always been a responsible dad, he

informed Mother of his plan while he was still in Hawai#i,

including that he would be able to provide medical benefits from

the FWPD job.   He really tried to pass the test and move forward

with the new job and that his decrease in pay is "kind of like

kicking me in the gut," but that was what he had to do for the

time being.   Father represented that he was still trying to

pursue a career in law enforcement that pays well and he thought

it would be a "temporary lowering pay moment."

          The Hearing Officer then ruled:
                Parents which is [sic] requesting exceptional
          circumstances have the burden of providing proof of the
          exceptional circumstance, and those are determined on a
          case-by-case basis. . . .

                . . . .

                When a parent is not employed full-time or below their
          earning capacity, I need to look at -- according to Hawaii
          law and the Hawaii child support guidelines, I need to look
          at the reasons for why they're under employed or unemployed.
          In your case, your unemployment is not due to a disabled
          [sic] or an injury. It's due to choices you made and things
          didn't go well for you.

                . . . .




                                    11
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


                And so when a parent is earning below their earning
          capacity, according to the Hawaii child support guidelines
          and Hawaii law, income for you can be imputed. What that
          means is I would say even though you're not making this
          amount, for purposes of calculating child support, you
          should be making this amount, and in this case I looked at
          mother's pay statements, I looked at the divorce decree.
          Between the time of divorce and now, her income has
          increased 20 percent. If I look at your pay when you got
          divorced and I added 20 percent, that would be more than
          what the Department of Labor reported you made in the
          earlier part of this year. It would be $7,638. I'm not
          going to take your old pay, add 20 percent and say that's
          what you should be making. I'm going to use the Department
          of Labor number, the 4,000 -- $7,463. You're a ten-year
          veteran of -- almost eleven years of Honolulu Police
          Department.

                . . . .

                This is a career you chose. It's not like a job at 7-
          Eleven or some place. This is a year, and right now things
          aren't going for you in your career, but this is something
          you chose to do, and so for purposes of calculating your
          child support, I'll be imputing your income at $7,463. . . .

                I want to note under Hawaii child support law, even if
          you request to reduce your child support, sometimes it gets
          increased. I'm going to be preparing a written order
          consistent with what I just said. . . .

          On November 5, 2018, the Hearing Officer filed the

Administrative Findings and Order that, inter alia, imputed

$7,463 as Father's gross monthly income, and calculated Father's

monthly child support obligation as $922 per child, totaling

$1,844 per month commencing September 1, 2018.         The monthly total

increased to $1,862, commencing November 1, 2018, as a result of

a credit to Mother for Children's insurance coverage.           The

Administrative Findings and Order included the following

"Additional Findings and Order:"
          1.    In the Divorce Decree filed on March 29, 2016, the
                Family Court awarded [Mother] primary physical custody
                of the subject children with [Father] to pay child


                                    12
FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


              support in the amount of $720.50 per child per month
              in the sum total of $1,441.00.

        2.    The child support calculation was based in part on
              [Father's] monthly-gross-income being found to be
              $6,318.00.

        3.    [Father] was employed by [HPD] at the time the Family
              Court established his child support obligation.

        4.    [Father] left his position at HPD to join the Federal
              Way Police Department ("Federal Way") in the state of
              Washington. [Father's] start date with Federal Way
              was July 1, 2018.

        5.    On August 13, 2018 [Father] was [sic] employment with
              Federal Way was terminated.

        6.    [Father] submitted an APPLICATION FOR SERVICES dated
              August 14, 2018 requesting to "change/modify the
              amount of child support" due to being "released from
              employer; unemployment."

              . . . .

        10.   Following his termination with Federal Way [Father]
              made efforts to become gainfully employed.

        11.   [Father] testified that he is currently employed
              providing security for a hotel/casino and that his
              monthly gross income is $2,817.00.

        12.   [Father] requested that for purposes of calculating
              child support that [h]is current income be used.
              [Mother] objected.

        13.   [Mother] requested that [Father's] monthly gross
              income be imputed.

        14.   CSEA reported that according to the State of Hawaii's
              Department of Labor that [Father's] monthly gross
              income for the first and second quarters of 2018 was
              $7,463.00 while he was still employed by HPD.

        15.   Income may be imputed when a parent is not employed
              full-time or is employed below full earning capacity.
              See Hawaii Child Support Guidelines ("Guidelines")
              page 20.

        16.   The reasons for a parent not being employed full-time
              or employed below full earning capacity must be
              considered. See Guidelines page 20.

        17.   [Father] testified that he left HPD and Hawaii
              voluntarily to work for Federal Way.




                                  13
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          18.   [Father] was terminated by Federal Way after failing
                to successfully complete probation as a police
                officer.

          19.   [Father] testified he worked for HPD for over ten
                years and desires to continue to work in law
                enforcement as a police officer.

          20.   While [Father's] situation is disheartening it does
                not discharge [Father] from his obligation to be
                employed at his full earning capacity.

          21.   [Father's] request to calculate his child support
                obligation utilizing his current pay providing
                security is denied. [Father's] monthly gross income
                is imputed at $7,463.00, which is the amount he was
                earning while employed by HPD earlier this year.

          22.   Applying the foregoing findings to the Guidelines
                [Father's] child support increases from $1,441.00 to
                $1,844.00 from September 1, 2018 through October 31,
                2018 and then to $1,862.00 on November 1, 2018.

(Hearing Officer's citations to supporting documents omitted).

          On December 5, 2018, Father timely filed a Notice of

Appeal to the Family Court.     On June 25, 2019, Father filed an

opening brief in which he argued, inter alia, that the Hearing

Officer deviated from the Guidelines and erred in not using

Father's actual income and that there was no basis found by OCSH

to support imputing Father's income at an amount he previously

earned with HPD.   Father provided that he continued employment as

a police officer with FWPD, after leaving HPD, until he was

involuntarily terminated by FWPD.        Father also pointed to

evidence showing his numerous attempts to continue employment as

a police officer, but that he had been unsuccessful in finding

such employment after he was terminated by FWPD.          Father argued

that it was error for the Hearing Officer to impute his income


                                    14
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


because it was beyond Father's control that he could not maintain

a police officer job despite his attempts to do so.

          On August 1, 2019, CSEA filed an answering brief in

which it took no position.   Mother filed an answering brief,

arguing that, under the Guidelines, the Hearing Officer did not

err in imputing Father's income.     Father filed a brief reply.

          On August 19, 2019, the Family Court filed the Decision

and Order.   In assessing Father's request for a modification of

his child support obligation based upon a material change in

circumstances and income, the Family Court emphasized that, when

he became unemployed, Father quickly made efforts to find a

comparable law enforcement job, and applied to multiple police

departments, but was rejected from one position, did not receive

official offers from three others, and had no guarantees of

employment with another department.     The Family Court noted that

Father was given a written offer for a full-time security guard

position a little less than two months after he was terminated

from FWPD, albeit at a gross monthly income of roughly $2,817.

The Family Court cited the statutory framework mandating the

utilization of the Guidelines in setting and modifying child

support orders, and pointed to the principles outlined in both

the statutes and the Guidelines that "each parent is entitled to

keep sufficient income for his or her basic needs and to

facilitate continued employment, each child's basic needs are met

                                15
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


before the parents retain any additional income, the basic needs

of each child includes the cost of child care and the child's

health insurance, and if income is available after the basic

needs of the parents and the children are met, each child is

entitled to share in any additional income of the parents so each

child can benefit from both parents' higher standard of living."

          The Family Court explained that unless there are

exceptional circumstances, the statutory framework and the

Guidelines must be followed, and that exceptional circumstances

may exist in a broad range of scenarios, including when a parent

is unable to earn income or when the child support exceeds 70% of

the parent's net income.   The Family Court stated that a

deviation from the Guidelines' calculation based on exceptional

circumstances is discretionary, but even then, the Guidelines

must be used to determine the amount of child support before a

deviation from that amount based on exceptional circumstances may

be permitted.

          The Family Court reviewed the Guidelines' provisions

allowing a request for modification of child support based on a

material change in circumstances and the statutory presumption

that a material change in circumstances exists if child support,

as calculated pursuant to the Guidelines, is either ten percent

greater or less than the previously-ordered support.   The Family

Court also noted that imputed income may be used to calculate

                                16
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


child support when a parent is employed below full earning

capacity, but that the Guidelines require consideration of the

reasons for a parent's income falling below his or her income

capacity in the local job market, as well as that a parent's

total support obligation should not exceed his or her monthly net

income.

          The Family Court concluded that the Hearing Officer

clearly erred in calculating Father's child support obligation by

using an imputed income for a job as a police officer that Father

currently is unable to secure or hold.   The Family Court noted

that the issue is whether Father being unqualified to continue

employment in law enforcement after his move to Washington State

was sufficient reason for the limitation on his earning capacity.

The Family Court noted that Father had not anticipated any issue

with meeting the standards for the FWPD position, after holding

an equivalent position with HPD for over ten years.   The Family

Court reiterated Father's desire and unsuccessful attempts to

secure lateral employment and, after two months without an

offer, he started a job that he was qualified for as a security

guard, at a lesser salary.   The Family Court concluded that the

Hearing Officer erred in denying Father's request to use his

current salary, rather than imputing income based on his previous

salary, due to the fact that Father was unqualified to perform as

a police officer in Washington State.

                                17
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          The Family Court also noted that a child support

obligation of greater than 70% of a parent's net income has been

found to be an exceptional circumstance.   The Family Court found

that Father met his burden of proof, showing the existence of an

exceptional circumstance warranting departure from the child

support awarded pursuant to the Decree and the Proposed Order,

again noting Father's timely and good faith efforts to find

another law enforcement job after his termination from FWPD.    The

Family Court noted that the Hearing Officer set Father's child

support obligation at roughly 171% of his net income and that

imputing Father's income based on what he previously earned as a

HPD officer denied him the ability to keep sufficient income for

his basic needs.

          Finally, the Family Court found there was nothing in

the record to show that Father was actively trying to discharge

his responsibility and abandon his obligation to financially

support the Children.   In other words, Father was not purposely

underemploying himself to skirt his child support obligation, but

was terminated from his job for being unqualified and was unable

to get hired at a comparable job, notwithstanding timely and good

faith efforts.

          Accordingly, the Family Court ordered that the

Administrative Findings and Order be vacated and the case be

remanded to OCSH for the calculation of Father's monthly child

                                18
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


support obligation using Father's current gross monthly income.

The Judgment was also entered on August 19, 2019, and Mother

timely filed a Notice of Appeal.

II.   POINTS OF ERROR

           Mother raises four points of error on appeal,

contending that the Family Court:         (1) erred in not giving

appropriate deference to the Hearing Officer's decision regarding

Father's income; (2) erred in vacating the Hearing Officer's

finding that Father's income should be imputed; (3) improperly

found that the Hearing Officer erred by not evaluating the need

for an exceptional circumstance deviation not raised in the

initial hearing; and (4) erred by raising sua sponte and making a

determination on the existence of an exceptional circumstance not

raised at the initial hearing.

III. APPLICABLE STANDARDS OF REVIEW
                 Review of a decision made by the circuit court upon
           its review of an agency's decision is a secondary appeal.
           The standard of review is one in which this court must
           determine whether the circuit court was right or wrong in
           its decision, applying the standards set forth in [Hawaii
           Revised Statutes (HRS) § 91-14(g) (2012)] to the agency's
           decision.

Flores v. Bd. of Land & Nat. Res., 143 Hawai#i 114, 120–21, 424

P.3d 469, 475–76 (2018) (citation omitted).

           We review a decision made by the Family Court upon its

review of an agency decision applying this same standard; in this

secondary appeal, we must determine whether the Family Court was


                                     19
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


right or wrong in its decision, applying the standards set forth

in HRS § 91-14(g) to the agency's decision.

          HRS § 91-14(g) provides:

                § 91-14   Judicial review of contested cases.   . . .

                (g) Upon review of the record, the court may affirm
          the decision of the agency or remand the case with
          instructions for further proceedings; or it may reverse or
          modify the decision and order if the substantial rights of
          the petitioners may have been prejudiced because the
          administrative findings, conclusions, decisions, or orders
          are:
                (1)   In violation of constitutional or statutory
                      provisions;

                (2)   In excess of the statutory authority or
                      jurisdiction of the agency;

                (3)   Made upon unlawful procedure;

                (4)   Affected by other error of law;

                (5)   Clearly erroneous in view of the reliable,
                      probative, and substantial evidence on the whole
                      record; or

                (6)   Arbitrary, or capricious, or characterized by
                      abuse of discretion or clearly unwarranted
                      exercise of discretion.

          As the appellate courts have often articulated:
                "An agency's conclusions of law are reviewed de novo,
          while an agency's factual findings are reviewed for clear
          error[.]" Del Monte Fresh Produce (Hawaii), Inc. v. Int'l
          Longshore & Warehouse Union, Local 142, AFL–CIO, 112 Hawai #i
          489, 499, 146 P.3d 1066, 1076 (2006) (citations omitted). A
          finding of fact is clearly erroneous when "(1) the record
          lacks substantial evidence to support the finding or
          determination, or (2) despite substantial evidence to
          support the finding or determination, the appellate court is
          left with the definite and firm conviction that a mistake
          has been made." Id. (internal quotations omitted) (quoting
          In re Water Use Permit Applications, 94 Hawai #i 97, 119, 9
          P.3d 409, 431 (2000)). "Substantial evidence is credible
          evidence which is of sufficient quality and probative value
          to enable a person of reasonable caution to support a
          conclusion." Del Monte, 112 Hawai#i at 499, 146 P.3d at
          1076 (internal quotations omitted) (quoting In re Water Use
          Permit, 94 Hawai#i at 119, 9 P.3d at 431)).




                                     20
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


Martinez v. State Bd. of Nursing, 137 Hawai#i 83, 87–88, 365 P.3d

1012, 1016–17 (App. 2016).

            It is an abuse of discretion if a family court or

administrative agency bases its discretionary ruling on an

erroneous view of the law or on a clearly erroneous assessment of

the evidence.       See Jacoby v. Jacoby, 134 Hawai#i 431, 442, 341

P.3d 1231, 1242 (App. 2014).

            Decisions determining what is an exceptional

circumstance authorizing a deviation from the Child Support

Guidelines are conclusions of law reviewed de novo under the

right/wrong standard of review.       Child Support Enf't Agency v.

Doe, 104 Hawai#i 449, 455, 91 P.3d 1092, 1098 (App. 2004).

Decisions whether to order deviations to child support, as such

support is calculated using the Guidelines, are discretionary

decisions reviewed under the abuse of discretion standard of

review.    Id.

IV.    DISCUSSION

            Mother argues that the Family Court erred in vacating

the Hearing Officer's determination of Father's monthly child

support obligation because the Family Court should have deferred

to the Hearing Officer's finding that Father's income should be

imputed at the amount he made during his final six months with

HPD.    Mother further contends that the Family Court erred in

determining that the Hearing Officer clearly erred in not

                                    21
  FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


considering the existence of an exceptional circumstance in this

case, i.e., that the Hearing Officer's imputation of income

resulted in the Hearing Officer setting Father's monthly child

support obligation at an amount which is roughly 171% of Father's

net income (as calculated from his gross income using the

Guidelines), thus denying Father the ability to keep sufficient

income for his basic needs.       Mother does not challenge the Family

Court's determination that there is nothing in the record to

support that Father is actively trying to discharge or abandon

his responsibility and obligation to financially support his

children.

      A.    Father's Request to Modify Child Support

            HRS Chapter 576D establishes the CSEA, provides for the

establishment of the Guidelines, and addresses other matters

related to securing and enforcing child support.5           HRS § 576D-

7(e) (2018) provides the right to petition either the Family

Court or CSEA for a review and modification of a child support

order:




      5
            As referenced in the beginning of this Opinion, this decision is
based on the 2014 Child Support Guidelines, which were in effect at all
relevant times. We recognize, however, that the 2020 Hawaii Child Support
Guidelines (2020 Guidelines) went into effect on November 1, 2020. See Child
Support Guidelines, https://www.courts.state.hi.us/child-support-guidelines
(last visited June 9, 2021). While some of the provisions discussed herein
have been amended, it appears that this Opinion can be construed as in harmony
with the 2020 Guidelines.

                                      22
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


                § 576D-7   Guidelines in establishing amount of child
          support.

                . . . .

                (e) The responsible or custodial parent for which
          child support has previously been ordered shall have a right
          to petition the family court or the child support
          enforcement agency not more than once every three years for
          review and adjustment of the child support order without
          having to show a change in circumstances. The responsible
          or custodial parent shall not be precluded from petitioning
          the family court or the child support enforcement agency for
          review and adjustment of the child support order more than
          once in any three-year period if the second or subsequent
          request is supported by proof of a substantial or material
          change of circumstances.

HRS § 576D-7(e) (2018); see also HRS § 580-47(e) (2018) (parallel

provision in the divorce statute).

          With respect to administrative child support

proceedings, HRS § 576E-14 (2018) provides, in relevant part:

                § 576E-14 Modification, suspension, or termination of
          court and administrative orders. (a) The responsible
          parent, the agency, or the person having custody of the
          dependent child may file a request for suspension,
          termination, or modification of the child support provisions
          of a Hawaii court or administrative order with the agency.
          Such request shall be in writing, shall set forth the
          reasons for suspension, termination, or modification,
          including the change in circumstances since the date of the
          entry of the order, and shall state the address of the
          requesting party. The agency shall thereafter commence a
          review of the order and, if appropriate, shall commence
          administrative proceedings pursuant to sections 576E-5
          through 576E-9. The need to provide for the child's health
          care needs through health insurance or other means shall be
          a basis for the agency to commence administrative
          proceedings pursuant to section 576E-5.

                (b) Only payments accruing subsequent to service of
          the request on all parties may be modified, and only upon a
          showing of a substantial and material change of
          circumstances. The agency shall not be stayed from
          enforcement of the existing order pending the outcome of the
          hearing on the request to modify.

                (c) The establishment of the guidelines or the
          adoption of any modifications made to the guidelines set
          forth in section 576D-7 may constitute a change in
          circumstances sufficient to permit review of the support


                                     23
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          order. A material change of circumstances will be presumed
          if support as calculated pursuant to the guidelines is
          either ten per cent greater or less than the support amount
          in the outstanding support order. The most current
          guidelines shall be used to calculate the amount of the
          child support obligation.

                (d) The responsible parent or custodial parent shall
          have a right to petition the family court or the child
          support enforcement agency not more than once every three
          years for review and adjustment of the child support order
          without having to show a change in circumstances. The
          responsible or custodial parent shall not be precluded from
          petitioning the family court or the child support
          enforcement agency for review and adjustment of child
          support more than once in any three-year period if the
          second or subsequent request is supported by proof of a
          substantial or material change of circumstances.

          Thus, under Hawaii's statutory scheme, either the

responsible parent or the custodial parent is entitled to a

review and reassessment of a child support order once every three

years, without having to show a change in circumstances.           HRS

§§ 576D-7(e), 580-47(e), & 576E-14(d).         In addition, either the

responsible parent or the custodial parent may request a

modification of child support in a lesser period of time, but

then the requesting party must show proof of a substantial or

material change in circumstances.        Id.   As set forth in HRS

§ 576E-14(c), a material change of circumstances will be presumed

if child support as calculated pursuant to the Guidelines is

either ten percent greater or lesser than the support provided

for in the outstanding order.

          Accordingly, upon receipt of a written request for

modification of a child support order, CSEA must first determine

whether it has been three years since the last child support

                                    24
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


order.   If it has been three years or more, then the requesting

party is entitled to petition for a review and possible

adjustment of the existing child support order, even without a

material change in circumstances.    See P.O. v. J.S., 139 Hawai#i

434, 439-40, 393 P.3d 986, 991-92 (2017) (holding that an

individual "is entitled" to child support review every three

years without showing changed circumstances).    If three years

have not passed since the last child support order, the

requesting party may nevertheless request a review, but must

demonstrate a substantial or material change in circumstances to

support an adjustment.

           HRS § 576E-14(c) further provides that, if a party

requesting a modification submits evidence that a calculation of

child support pursuant to the Guidelines would result in child

support that is either ten percent greater or lesser than the

child support provided for in the prior order, then there is a

presumption in favor of the requesting party that there has been

a material change in circumstances.    Therefore, in the first

instance, when presented with evidence of a requesting party's

substantial decline in income, CSEA must consider whether a

present calculation of child support under the Guidelines would

result in child support that is either ten percent greater or

lesser than the child support provided for in the prior order.

CSEA is not free to ignore the statutory presumption, although

                                25
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


the presumption is not necessarily determinative of whether a

child support modification is ultimately ordered.           If a parent

presents evidence of income that results in a child support

calculation that is ten percent greater or lesser than the

support provided for in the outstanding order, then the burden of

proof shifts to the other parent to rebut the presumption of a

material change in circumstances.

           The statutes governing the administrative process for

child support enforcement, set forth in HRS chapter 576E, require

CSEA and the OCSH Hearings Officers to follow the Guidelines, as

well as the statutory mandates.       HRS § 576E-15 (2018) states:

                 § 576E-15 Guidelines to be followed. When an
           administrative order establishes or modifies the amount of
           child support required to be paid by a party, the guidelines
           established under section 576D-7 shall be applied, except
           when exceptional circumstances warrant departure. The most
           current guidelines shall be used to calculate the amount of
           the child support obligation.

See also HRS § 576D-7(b) (2018) (providing, inter alia, that the

Guidelines are to be applied statewide and must be considered by

family court judges in establishing each support order).

           Section IV of the Guidelines, entitled Modifying Child

Support, implements the above-referenced statutes.           Guidelines at

17.   Section IV of the Guidelines states:

           A.    GENERAL CONSIDERATIONS. A request for suspension,
                 termination, or modification of child support may be
                 filed either with the Court or CSEA. Child support
                 may increase even when the request is for a decrease,
                 and it may decrease even when the request is for an
                 increase. The most current Guidelines shall be used
                 to calculate the modified child support obligation.


                                     26
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          B.   REQUEST TO REVIEW AND POSSIBLY MODIFY. A parent has a
               right to request that the Court or CSEA review and
               possibly adjust child support not more than once every
               three (3) years without having to show a change in
               circumstances.

          C.   WHEN A REQUEST TO MODIFY MAY BE MADE.   A party may
               request modification:

               1.     When at least three years have passed since the
                      existing child support order was filed;

               2.     When a change in the circumstances of the
                      parties and/or the subject children is
                      substantial and material enough to justify a new
                      child support amount (for example, a change in
                      income, a change in child custody, or a change
                      in the number of children eligible for child
                      support); or

               3.     When existing Guidelines are replaced or modified.

          D.   PRESUMPTIONS REGARDING MODIFICATION. The change in
               circumstances is presumed to be sufficient to modify
               child support if the new calculation is ten per cent
               (10%) higher or lower than the existing child support
               obligation.

Id. at 17 (footnotes omitted).

          Pursuant to Section IV.C.2. of the Guidelines, the

first example given for a substantial and material enough change

to justify a modification to child support is a change in a

parent's income.    Id.   Thus, the drafters of the Guidelines

understood and anticipated that a parent's income may be subject

to material changes that can affect their ability to pay child

support, either positively or negatively, and set up a process

through which an affected parent could seek to address the

altered circumstances.     Section IV.D. reflects the statutory

presumption that a change in circumstance is sufficient to

warrant modifying child support if a new calculation results in


                                    27
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


support that is ten percent higher or lower than the existing

support obligation.   Id.

          In addition, before we turn to the circumstances of

this case, it is important to note (as the Family Court did),

that the Guidelines are expressly based on the following

principles:
          !    Each parent is entitled to keep sufficient income for
               his or her basic needs and to facilitate continued
               employment.

          !    Each child's basic needs are met before the parents
               retain any additional income.

          !    The basic needs of each child includes the cost of
               child care and the child's health insurance.

          !    If income is available after the basic needs of the
               parents and the children are met, each child is
               entitled to share in any additional income of the
               parents so each child can benefit from both parents'
               higher standard of living.

Guidelines at 1.

          As the Family Court recognized, these principles are

intended to inform the family courts, the CSEA and OCSH, and the

appellate courts of how we are all supposed to understand and

apply the Guidelines.

          Here, it does not appear that the Hearing Officer

properly utilized the above-referenced framework when he denied

Father's request to decrease his support obligation due to the

change in Father's income, and instead, increased the child

support obligation.   Near the very beginning of the hearing, the

Hearing Officer said to Father, who was not represented by


                                   28
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


counsel at the time, "So, father, you're the person who applied

for services with CSEA.   You bear the burden of proof, the burden

of persuasion."   While this was not entirely wrong, it did not

reflect the process called for in the above-referenced statutes

and Section IV of the Guidelines.

          The Hearing Officer did not, for example, note that it

had been less than three years since the Decree established

Father's existing child support obligation.   Nor did the Hearing

Officer's statement reflect that Father's burden was to establish

a change in the circumstances that was substantial and material

enough to justify a new child support amount.   Perhaps most

importantly, the Hearing Officer's statement did not reflect or

in any way acknowledge the statutory presumption that is

addressed in Section IV.D. of the Guidelines, i.e., that "[t]he

change in circumstances is presumed to be sufficient to modify

child support if the new calculation is ten per cent (10%) higher

or lower than the existing child support obligation."

          It appears from the record that, at this point, CSEA

and the Hearing Officer had before them undisputed evidence that

Father's gross monthly income had in fact fallen to $2,817, as

confirmed by Navor's summary report to the Hearing Officer and

Father's testimony, and as reflected in the Administrative

Findings and Order.   While it appears from Navor's report that

CSEA may have run Guidelines calculations based on Father's

                                29
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


actual income, they were not submitted as part of the record of

the proceedings.   It is nevertheless clear from a review of the

Guidelines that Father's change of gross monthly income from

$6,318, at the time of the Decree, to $2,817, at the time of the

hearing, resulted in a calculation of child support that was more

than ten percent lower than the existing support order.   Thus,

Father was entitled to a presumption that the change in

circumstances was sufficient to warrant modification of child

support.   While entitlement to a presumption does not equate with

entitlement to a particular outcome, it should be clear from the

record that the presumption was considered pursuant to the

Guidelines, and the rationale for concluding that the presumption

was rebutted should be clear as well.

           In his oral ruling, the Hearing Officer strayed even

further from the regular process set forth in the Guidelines when

he stated, "Parents which is [sic] requesting exceptional

circumstances have the burden of providing proof of the

exceptional circumstance, and those are determined on a

case-by-case basis."   First, at no point in the CSEA/OCSH

proceedings did Father argue that his request for relief was

based on "exceptional circumstances."   Second, a possible

modification of child support due to a substantial or material

change in a parent's income is – for lack of a better word – an

ordinary consideration; in other words, it is one that is

                                30
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


expressly contemplated in Section IV of the Guidelines, which

states specific guidance as to what is substantial and material.

See Guidelines (Section IV.D.) at 17.   Accordingly, when a

parent's change of income is the reason a request for

modification of child support is made, that request should in the

first instance be considered to be a request in the regular

course, pursuant to Section IV of the Guidelines.   The record is

devoid of any explanation for the Hearing Officer's reference to

the burden of proof for an exceptional circumstance.

           Mother argues, inter alia, that the Guidelines must be

applied and, under the Guidelines, the Hearing Officer "had the

authority" to impute income to Father in excess of Father's

actual income "prior to" completing the CSG Worksheet (i.e., the

worksheet used to calculate the parties' support obligations

here).   This argument states three propositions, the first one

being the axiomatic statement that the Guidelines must be

applied.   The second proposition, that the Hearing Officer "had

the authority" to impute income to Father in excess of Father's

actual income, is not necessarily wrong as a matter of law, but

requires further examination.   The final proposition, that the

Guidelines support imputing income to a parent "prior to"

completing a CSG Worksheet, also requires further examination.

           "Imputed income" is a term that is discussed in Section

V.J.3. of the Guidelines, which describes when imputed income may

                                31
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


be utilized.   Guidelines at 20-21.     However, the discretionary

utilization of imputed income to calculate child support is the

exception, not the rule, in the determination of child support

under the Guidelines, as well as under the statutory scheme.

           The Guidelines begin with Section I, entitled

Introduction, which sets forth the fundamental principles (quoted

above) that the Guidelines are designed to carry out.      Section I

concludes with the statement that "[t]hese Guidelines provide a

standard method for determining child support while allowing

limited variations based on the specific circumstances of each

family."   Guidelines at 1.   This charge stems from the

Guidelines' enabling statute, which mandates that the Guidelines

shall be applied statewide and drafted "[t]o simplify the

calculations as much as practicable."      HRS § 576D-7(b)(1)&(2);

cf. HRS § 576E-15 (exceptional circumstances warranting departure

by administrative agency); HRS § 571-52.5 (2018) (exceptional

circumstances warranting departure by family court).

           Section II of the Guidelines introduces the CSG

Worksheet, and describes the steps to complete the basic

calculations of child support, which begin with each parent's

monthly gross income, pointing to Section V.J.1.      Guidelines at

1.   Section V.J.1. broadly defines gross income as income from

all sources, and sets forth a long list of sources to be included

in gross income.   Id. at 19-20.    Section V.J.2. identifies a

                                   32
  FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


narrow list of exclusions to gross income, which could be fairly

described as spousal support and specific forms of government

aid.       Id. at 20.   Section V.J.3. then described the two limited

circumstances in which income may be imputed and how a parent's

income will be determined in those circumstances.            Id. at 20-21.

               Accordingly, pursuant to the overarching mandate in the

underlying statutes as well as in the Guidelines themselves, the

standard method for determining child support, which involves

completing a CSG Worksheet using the parents' actual monthly

gross income should be the starting point in every case.6             As

intended, this standardized first step provides the parents and

the decision-maker with a baseline of calculations arising out of

the parents' actual circumstances at the time of the calculation.

While in limited circumstances, imputed income ultimately may be

used to calculate support obligations, the basic calculation is

nevertheless necessary to the decision-maker's consideration of

the issue of imputed income.        Accord P.O. v. J.S., 139 Hawai#i at

444, 393 P.3d at 996 (holding that the standard CSG Worksheet

calculations must be completed prior to considering whether

exceptional circumstances permit deviation from the result of

those calculations).


       6
            There are permutations of the basic child support calculation,
which are based off of the completed CSG Worksheet, including for extensive
time-sharing, equal time-sharing, and split-custody arrangements. See
Guidelines at 4-8. Such circumstances are not present in this case, and
therefore, they are not discussed.

                                      33
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          The basic CSG Worksheet calculation would, for example,

inform the parties and the decision-maker of the actual parents'

monthly net income (as calculated under the Guidelines).           We hold

that this information, along with other information concerning

the parents' and children's financial and other circumstances,

must be considered in conjunction with the consideration of a

request to impute income.     Thus, we reject Mother's argument

that, under the Guidelines, the Hearing Officer properly imputed

income in excess of Father's actual gross monthly income prior to

completing or considering a CSG Worksheet based on Father's

actual gross monthly income.

          Mother also argues that the Family Court improperly

substituted its own evaluation of the evidence when it determined

that the Hearing Officer clearly erred in calculating Father's

child support obligation by using imputed income in this case.

This argument invites a careful examination of Section V.J.3. of

the Guidelines, which states:

          IMPUTED INCOME may be used when a parent is not employed
          full-time or is employed below full earning capacity. The
          reasons for this limitation must be considered.

          If a parent's income is limited in order to care for
          children to whom the parents owe a joint legal
          responsibility, at least one of whom is 3 years of age or
          younger, then no additional income will be imputed to that
          parent. If all of the subject children are over 3 years of
          age, and the parent who receives support is mentally and
          physically able to work, and remains at home and does not
          work, then thirty (30) hours or less of weekly earnings at
          the minimum wage may be imputed to that parent. 42

          If a parent's income is limited for any other reason, the
          parent's income will be determined according to his or her

                                    34
  FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


            income capacity in the local job market, considering both
            the reasonable needs of the children and the reasonable work
            aspirations of the parent. 43
                  42
                        See § 576D-7(a)(9).
                  43
                        Cleveland v. Cleveland, 1 Haw. App. 187, 616
            P.2d 1014 (1980).

Guidelines (Section V.J.3.) at 20-21, 24 (format altered).7

            Accordingly, the consideration of imputed income has

three parts.    The first part provides that imputed income "may"

be used in one of two circumstances:          (1) when a parent is not

employed full-time; or (2) when a parent is employed below "full

earning capacity."      Id. at 20.    In both instances, imputed income

is plainly discretionary.       The Guidelines indicate that the

decision-maker "may" in one of these circumstances, enter a

support order that is not based on a parent's actual income, but

it is not a mandate.      Id.   The Guidelines further provide that

"[t]he reasons for this limitation must be considered," echoing

the intent of the Guidelines to apply the standard calculations

in the vast majority of cases, and providing that even if a

parent's employment situation falls below full earning capacity,

the reasons for the limited employment must be considered.                 Id.

(emphasis added).      In context, this supports the conclusion that




      7
            We note that the 2020 Guidelines, like the 2014 Guidelines,
provide that income may be imputed only when a parent is not employed full-
time or is employed below full earning capacity. 2020 Guidelines at 20.
However, the 2020 Guidelines include an expanded list of special circumstances
(factors) that must be considered. Id.

                                      35
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


imputed income is the exception, not the rule, even when one of

the two circumstances arises, and we so hold.

           The second part deals with the specific situation of a

custodial parent staying home to care for one or more of the

parties' children to whom they owe a joint legal responsibility.

Id.   If there is a child 3 years of age or younger, no additional

income will be imputed.   If the child or children are older, and

other specified facts are demonstrated, then earnings for thirty

hours or less, at minimum wage, may be imputed to the stay-at-

home parent.   Id.   Although not applicable to this case, we note

this as one of the two circumstances that may support imputed

income, and further note that this is the only circumstance that

is directly supported by statute.     As referenced in footnote 42

of the Guidelines, HRS § 576D-7(a)(9) provides that the

Guidelines may include a consideration that "[i]f any obligee

parent (with a school age child or children in school), who is

mentally and physically able to work, remains at home and does

not work, thirty (or less) hours of weekly earnings at the

minimum wage may be imputed to that parent's income."

           The third part is plainly intended to apply after a

determination that a parent is "employed below full earning

capacity" for any reason other than care of a joint child, and

after the reasons for the limited employment – i.e., below full

earning capacity – are considered.    Guidelines at 20-21.   It

                                 36
  FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


states that in that situation, the parent's income will be

determined – i.e., may be imputed to be an amount different than

his or her actual income – according to three factors:             (1) the

parent's income capacity in the local job market; (2) the

reasonable needs of the children; and (3) the reasonable work

aspirations of the parent.       Id. at 21.     We note that the

authority identified in the Guidelines for this alternative basis

for imputed income is an Intermediate Court of Appeals (ICA)

case, Cleveland v. Cleveland, 1 Haw. App. 187, 616 P.2d 1014

(1980), not a statutory provision.8

            In Cleveland, the obligor-father argued that a family

court's child support order must be based on the payor's present

ability to pay child support.        Id. at 191-92, 616 P.2d at 1017.

The ICA rejected the father's argument and held:

                  We hold that in ordering child support, the family
            court may consider what the payor is capable of earning if
            the payor attempts in good faith to secure proper
            employment, where the payor is temporarily unemployed or is
            engaged in work from which the payor does not receive the
            amount he or she is capable of earning in other fields of
            endeavor.

                  We further hold that the court may consider the size
            of the payor's estate and his or her net worth.

Id. at 192, 616 P.2d at 1017 (citations omitted; emphasis added).




      8
            While not referenced in the Guidelines, and while not as specific
as HRS § 576D-7(a)(9), HRS § 576D-7(a)(2) provides that the guidelines
established by the family court may include consideration of "[t]he earning
potential, reasonable necessities, and borrowing capacity of both parents."

                                      37
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


            Various aspects of the ICA's analysis in Cleveland do

not square up with the standardized determinations of child

support under the Guidelines, which were adopted years after the

Cleveland decision.     Nevertheless, the drafters of the Guidelines

expressly embraced the ICA's holding that the family court (or

administrative agency) may consider "what the payor is capable of

earning if the payor attempts in good faith to secure proper

employment."    Id.   (emphasis added).   In Cleveland, although the

father previously practiced law, he was not actively seeking

employment as an attorney and preferred farming.     Id. at 190, 616

P.2d at 1016.

            In this case, the Hearing Officer properly recognized

that income may be imputed when a parent is employed "below full

earning capacity" and that the reasons for being employed below

full earning capacity must be considered.     (Additional Findings

15 & 16).   The Hearing Officer, however, did not find that Father

was employed below full earning capacity or, put another way, did

not find that Father was in fact capable of making the salary he

formerly made, but did not attempt in good faith to secure

"proper employment."     Cf. Cleveland, 1 Haw. App. at 192, 616 P.2d

at 1017.    On the contrary, the Hearing Officer specifically found

that Father's situation was "disheartening," obviously referring

to Father's loss of a comparable job when he was terminated from



                                  38
  FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


FWPD, and Father's subsequent inability to secure an equivalent

job, notwithstanding evidence of attempts to do so.

            The Hearing Officer's oral ruling further demonstrated

that the Hearing Officer applied a harsh standard not intended

when the drafters of the Guidelines incorporated the "below full

earning capacity" concept from Cleveland into the consideration

of imputed income.      The Hearing Officer told Father, "[Y]our

unemployment is not due to a disabled [sic] or an injury.              It's

due to choices you made and things didn't go well for you."9               He

continued with, "This is a career you chose.           It's not like a job

at 7-Eleven or some place.       This is a year, and right now things

aren't going for you in your career, but this is something you

chose to do."     In Cleveland, the ICA defined earning capacity in

the context of what the father in that case could make if he

attempted in good faith to secure proper employment.             Here, the

Hearing Officer disregarded the evidence of Father's good faith

attempts and simply imputed an income that Father formerly was

able to earn, without regard to whether he could still earn it.

The Hearing Officer also disregarded the undisputed evidence that

Father's "career choice" was to accept a lateral position at FWPD

with a starting pay of $7,146, roughly the equivalent of his pay


      9
            We note that inability to earn income due to disability or
incapacity is identified in the Guidelines (Section II.B.2.b.vi.) as an
example of a possible exceptional circumstance, although the presence or
absence of such inability would also be a reasonable consideration in
determining a parent's full earning capacity. Guidelines at 9.

                                      39
  FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


when he left HPD.     The Hearing Officer did not find Father's

actions lacked good faith attempts to maintain his job as a

police officer with FWPD or lacked good faith in his attempts to

secure an equivalent position when he was unexpectedly terminated

from FWPD.

            In sum, we hold that the Hearing Officer's oral and

written findings concerning the reasons for Father's decreased

income were clearly erroneous in view of the reliable, probative,

and substantial evidence on the whole record, and were affected

by the Hearing Officer's erroneous view of the law with respect

to imputed income, which we have discussed above.            See HRS § 91-

14(g) (standard for judicial review).         Most importantly, the

Hearing Officer failed to consider whether Father's financial

circumstances stemmed from a lack of good faith efforts to

maintain his income at a higher level, which is part of the

standard for imputed income first established in Cleveland; and,

there is no reliable, probative or substantial evidence in the

record to support a finding of a lack of good faith efforts.              See

HRS § 91-14(g).     Therefore, we conclude that the Hearing Officer

clearly erred in finding that "[Father's] situation . . . does

not discharge [Father] from his obligation to be employed at his

full earning capacity."10

      10
            The framing of this finding – in terms of whether Father is
discharged from his obligation to be employed at full earning capacity – is
                                                                (continued...)

                                      40
  FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


            In addition, even if the Hearing Officer had properly

determined that Father was employed below full earning capacity,

the Hearing Officer failed to comply with Section V.J.3. (Imputed

Income) of the Guidelines because the decision is not grounded in

the three factors required by the third part of Section V.J.3.:

(1) Father's income capacity in the local job market;11 (2) the

reasonable needs of the children; and (3) Father's reasonable

work aspirations.     Absent proper consideration of these factors,

as well as the other legal standards addressed above, the Hearing

Officer's imputation of income to Father was arbitrary and

capricious, and a clearly unwarranted exercise of discretion

affecting Father's substantial rights.          See HRS § 91-14(g)(6).

We hold that, prospectively, a decision to impute income to a



      10
         (...continued)
inconsistent with the proper analysis of imputed income pursuant to the
Guidelines Section V.J.3. However, this is the principle finding underlying
the Hearing Officer's decision to impute income to Father at a level that
substantially exceeded his actual income.
      11
            The Hearing Officer disregarded the Guidelines' direction to
consider earning capacity in the local market. We note that Merriam-Webster's
Collegiate Dictionary defines the adjective "local" as "of, relating to, or
characteristic of a particular place: not general or widespread." Local,
Merriam-Webster's Collegiate Dictionary 682 (10th ed. 1998). Black's Law
Dictionary does not include a stand-alone definition of "local," but instead
lists definitions for "local" plus some other word (such as "local custom");
however, Black's defines "locality" as "a small area of a city, county, or
state; vicinity; neighborhood; community." Locality, Black's Law Dictionary
1125 (11th ed. 2019). In Haflich v. Haflich, 109 Hawai #i 103, 112-13, 123
P.3d 698, 707-08 (App. 2005), the ICA held that the family court erred in
imputing the mother's hourly income because, inter alia, "[i]t is not
reasonable to assume a person who has a job offer in Maine for $12.00 per hour
also has a job offer in Maui, Hawai#i, for $12.00 per hour." In other words,
the ICA held that the family court erred in failing to consider the mother's
earning capacity where she lived, i.e., her earning capacity in her local job
market, as opposed to what she could earn if she lived elsewhere.

                                      41
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


parent based on employment below full earning capacity must be

accompanied by findings of fact concerning:   (1) the

determination that a parent is employed below full earning

capacity; (2) the reasons for the limited employment; and (3) the

factors that must be utilized in the determination of the amount

of the imputed income – e.g., income capacity in the local job

market, the reasonable needs of the children, and the reasonable

work aspirations of the parent.

          For the reasons stated herein, we hold that the Family

Court was correct in concluding that the Hearing Officer clearly

erred and abused his discretion by using an imputed income based

on Father's former employment with HPD.

     B.   Exceptional Circumstances

          Mother argues that the Family Court erred in finding

that an exceptional circumstances deviation was warranted because

(a) Father never raised the question of exceptional

circumstances, and (b) the Hearing Officer "had no obligation to

specifically identify each and every consideration of all

possible exceptional circumstances in his decision."

          A family court or an administrative hearing officer may

order child support that deviates from the Guidelines only if

exceptional circumstances warrant such deviation.   HRS § 576E-15

(exceptional circumstances warranting departure by administrative

agency); HRS § 571-52.5 (exceptional circumstances warranting

                                  42
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


departure by family court).     As noted above, a determination

concerning the existence of an exceptional circumstance

authorizing a deviation from the Guidelines child support

calculation is a conclusion of law, but a decision whether to

order a deviation based on the existence of an exceptional

circumstance is an exercise of discretion.        CSEA v. Doe, 104

Hawai#i at 455, 91 P.3d at 1098.

          Exceptional circumstances are addressed in the

Guidelines, as part of Section II (Child Support Guidelines

Worksheet), in Appendix C-1, which is the Exceptional

Circumstances Form, and Appendices C-2 & C-3 (sample forms based

on particular exceptional circumstances).        Section II of the

Guidelines is organized into two parts:        Basic Calculations of

Child Support; and Attachments, which is further broken down into

two subsections explaining the Extensive Time-Sharing Worksheet

and the Exceptional Circumstances Form.        The Exceptional

Circumstances Form subsection (Section II.B.2 of the Guidelines)

provides, in relevant part:

          EXCEPTIONAL CIRCUMSTANCES FORM. If exceptional
          circumstances exist, then enter an "X" on the CSG WORKSHEET
          and complete the EXCEPTIONAL CIRCUMSTANCES FORM. The
          calculation of child support using the EXCEPTIONAL
          CIRCUMSTANCES FORM (Appendix C-1) is described below. An
          automated form is available at the Judiciary's website
          (http://www.courts.state.hi.us).

          a.    GENERAL CONSIDERATIONS

                i.    Presumptive Child Support Amount. For the
                      reasons stated in the Introduction to these
                      Guidelines, the Court or OCSH must order the


                                    43
  FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


                         amount of child support as calculated by the CSG
                         WORKSHEET and/or EXTENSIVE TIME-SHARING
                         WORKSHEET, unless there are exceptional
                         circumstances that warrant a deviation.

                  ii.    Burden of Proof for Exceptional Circumstances.
                         The parent requesting the deviation has the
                         burden of proving that exceptional circumstances
                         exist and that the circumstances warrant a
                         departure from the child support as calculated
                         by the worksheets. The EXCEPTIONAL
                         CIRCUMSTANCES FORM should be attached.

                  iii.   Determination on a Case-by-Case Basis. The
                         Court or OCSH shall determine whether
                         exceptional circumstances exist on a
                         case-by-case basis. The Court and OCSH have the
                         discretion to determine to what extent
                         exceptional circumstances, if found, will impact
                         the amount of the child support.

                  iv.    Required Findings. Whenever there is a
                         deviation from the amount shown on the
                         worksheets, the Court or OCSH shall make oral
                         findings of fact on the record or prepare
                         written findings of fact regarding the
                         exceptional circumstances. The findings of fact
                         shall include the amount of support that would
                         have been required as calculated by the
                         worksheets.

            b.    EXAMPLES OF POSSIBLE EXCEPTIONAL CIRCUMSTANCES include
                  (without limitation) the following:

                  i.     Child Support Exceeds 70% of Net Income. When
                         child support is greater than 70% of the
                         obligor's net income (as set forth in the Table
                         of Net Incomes) (Appendix D), there may be an
                         exceptional circumstance. A sample 70% of Net
                         Income Request is attached as Appendix C-2.

Guidelines at 8-9 (footnote omitted).12

            In light of the record in this case, Mother's

assertions that (a) Father never raised the question of

exceptional circumstances, and (b) the Hearing Officer "had no


      12
            We note that the Exceptional Circumstances Form subsection of the
2020 Guidelines includes further specifically-required findings whenever there
is a deviation from the presumptive amount of support under the Guidelines,
including a required statement of the presumptive amount of support. 2020
Guidelines at 8-9.

                                       44
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


obligation to specifically identify each and every consideration

of all possible exceptional circumstances in his decision" are

not susceptible to an unconvoluted review.        First, we recognize

that there is nothing in the record to indicate that Father

himself raised the question of "exceptional circumstances," as

such, in the CSEA and OCSH proceedings.        Yet, at the hearing on

Father's request for modification of child support, the Hearing

Officer's oral ruling led with the concept of exceptional

circumstances.   The Hearing Officer stated:
          Parents which is [sic] requesting exceptional circumstances
          have the burden of providing proof of the exceptional
          circumstance, and those are determined on a case-by-case
          basis.

          It is unclear why the Hearing Officer said this, but it

seemed to follow from his earlier admonition to Father that, as

the requesting party, Father bore the burden of proof and the

burden of persuasion.    It is possible that the issue of

exceptional circumstances was somehow presented in one of the

"four calculations" that Navor mentioned at the hearing, but did

not make part of the record.      It is possible that the Hearing

Officer independently recognized that his imputation of income to

Father would cause child support obligations to (vastly) exceed

70% of Father's net income and was attempting to communicate that

Father nevertheless had the burden of persuading the Hearing

Officer that the possible exceptional circumstance warranted a

deviation from the child support calculation resulting from the

                                    45
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


use of the imputed gross monthly income.   It is possible that the

Hearing Officer misunderstood the legal framework for reviewing a

request for modification of child support under Section IV of the

Guidelines.   We decline to speculate as to the particular reason

that the Hearing Officer raised the issue of exceptional

circumstances, but he did.

          It is difficult to find error in the Family Court's

discussion of exceptional circumstances under these

circumstances.   The Family Court did not – as Mother's argument

implies – conclude that the Hearing Officer had "obligation to

specifically identify each and every consideration of all

possible exceptional circumstances in his decision."   The Family

Court pointed out that it had found an exceptional circumstance

exists when a support obligation exceeds 70% of a parent's net

income, based on the Guidelines, and that it recognizes the

burden of proving that an exceptional circumstance warrants a

deviation from the CSG Worksheet calculations, as well as the

discretionary aspect of a deviation.   The Family Court concluded

that Father had met his burden of proof to show the existence of

an exceptional circumstance that might warrant deviation.   As

noted, the existence of an exceptional circumstance is determined

as a conclusion of law, which was freely reviewable.   As the

Family Court recognized, it is the decision to deviate that is

discretionary.

                                46
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          However, as the Family Court had already concluded that

the Hearing Officer erred in his use of imputed income, and in

light of the insufficiency of the OCSH record with respect to the

issue of exceptional circumstances, we conclude that the Family

Court's further discussion of exceptional circumstances is best

considered as obiter dictum.    We share the Family Court's concern

that the Hearing Officer may have improperly disregarded that

imputing Father's income, based on a job he could not maintain or

secure, violated one of the Guidelines first principles – i.e.,

that each parent is entitled to keep sufficient income for his or

her basic needs.   However, the agency record contains no oral or

written findings of fact and/or conclusions of law on the issue

of exceptional circumstances, and the record is otherwise

insufficient to review the issue.      Therefore, sitting in its role

as a reviewing court under the authority of HRS § 91-14(g), we

conclude that the Family Court erred in directly finding that

Father met his burden and was entitled to a deviation based on

exceptional circumstances.     Accordingly, if it were necessary for

the Family Court to reach the issue of exceptional circumstances,

the proper procedure would have been to remand to the agency for

further proceedings, including on that issue.

V.   CONCLUSION

          For the reasons we have stated in this Opinion, the

Family Court's August 19, 2019 Judgment, which vacated the

                                  47
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


November 5, 2018 Administrative Findings and Order entered in the

OCSH and remanded the case to OCSH, is affirmed.

On the briefs:
                                    /s/ Lisa M. Ginoza
Seth R. Harris,                     Chief Judge
Caitlin N. Axe,
Kaitlyn K. Mark,                    /s/ Katherine G. Leonard
(Porter McGuire Kiakona &           Associate Judge
 Chow, LLP),
for Appellee-Appellant.             /s/ Keith K. Hiraoka
                                    Associate Judge
Gregory L. Ryan,
Rosa Flores,
for Appellant-Appellee.




                               48